                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY

RASHAUN BARKLEY.

               Petitioner,                                   Civ. No. 01-4530 (KM)

       V.


ALFARO ORTIZ, et a!.,                                        OPINION

               Respondents.


KEVIN MCNULTY. U.S.D.J.

                                   I.      INTRODUCTION

       Petitioner, Rashaun Barkley, is a state prisoner who commenced this habeas proceeding

pro se in 2001. Presently pending before this Court is a sixth motion by Mr. Barkley seeking

relief from the order denying his habeas petition, under Federal Rule of Civil Procedure 60(b).

(DE 9L) For the following reasons, the motion will be denied.

                                    H.      BACKGROUND

       United States District Court Judge Faith S. Hochberg denied Mr. Barkley’s petition for

writ of habeas corpus on its merits in August 2004, and the Court of Appeals for the Third

Circuit affirmed that decision in 2006. Thereafter, Mr. Barkley filed several motions for relief

from judgment under Rule 60(b). Judge Hochberg denied Rule 60(b) motions by Mr. Barkley in

April 2011, June 2011, January 2012, and June 2012. In each denial, Judge Hochberg construed

Mr. Barkley’s motion as an attempt to file a second or successive habeas petition, which the

Court may not consider absent authorization by the Court of Appeals. (See DE 57, 67, 78, 81.)

       In April 2016. following Judge Hochberg’s retirement, Mr. Barkley filed another Rule

60(b) motion, which was assigned to me. In that motion, Mr. Barkley asserted that, following the
denial of his habeas petition, he learned of a plea offer that his trial counsel had rejected without

lirst presenting it to him. Furthemwre. he alleged that his entire trial file had been lost or

destroyed by the Public Defender’s Office or his defense counsel. (See DE 84.)

        On September 8, 2016, I denied that motion. (DE 85, 86.) In that opinion, I explained:

                To the extent that [Mr. Barkley] asserts that counsel was
                ineffective for failing to relay a plea offer to him, he is challenging
                the underlying conviction. As described above, this is not an
                appropriate subject of a Rule 60(b) motion; it is in substance a
                second or successive habeas petition. Mr. Barkley does not assert
                that he has received authorization from the United States Court of
                Appeals for the Third Circuit for such a second or successive
                petition. Accordingly. this Court is without jurisdiction to address
                the claim.

(DE 85 at 4 (citation omitted).) I noted, however, that Mr. Barkley “also appears to be

challenging this Court’s initial denial of his habeas petition by asserting that this Court did not

have access to his trial file.” (Id.) I concluded that, though this could bc considered an argument

aimed at vacating his habeas denial, Mr. Barkley had failed to demonstrate the “extraordinary

circumstances” needed to justify relief under Rule 60(b)(6). (Id. at 4—5.)

        I subsequently denied a motion by Mr. Barkley for reconsideration of the order denying

his Rule 60(b) motion, finding that his “contentions are not properly considered on a motion for

reconsideration, because they contain nothing that was not, or could not have been, raised on the

earlier motion.” (DE 89 at 3.) As Judge Hochberg had done previously, I explained as follows:

                Mr. Barkley’s Rule 60(b)motion constituted a challenge to his
                underlying conviction. Although styled a Rule 60(b) motion, it was
                in fact a second or successive § 2254 petition. Such a second or
                successive petition cannot be filed without authorization from the
                United States Court of Appeals for the Third Circuit. Accordingly,
                the Rule 60(b) motion was properly rejected.

(Id. at 4.) 1 additionally reiterated that “Mr. Barklcy is free to seek leave from the Third Circuit

to file a second or successive habeas petition.” (Id. at 4 n. I.)
                                 III.    THE PRESENT MOTION

       Mr. Barkley has now filed another motion in which he seeks relief from judgment under

Rule 60(b). (See Pet.’s Mem. in Supp., DE 91 at ECF pp. 5—16 [hereinafter, “Pet’r’s Mem.”].)

He alleges that in June 2016 he received additional case documents from the Essex County

Clerk, including a pre-trial order dated December 13, 1993, which “states in black ink at the top.

  that a plea of 20/10 was offered by the State.” (Pet’r’s Mem. at 3.) Mr. Barkley has included a

copy of this order, which bears the signatures of his trial counsel, the prosecutor, and the

presiding judge; Mr. Barkley stress that, although it includes a line for the defendant to

personally sign, it does not bear his signature. (Id,; see also Ex., DE 91 at ECF p.22.)

       Mr. Barkley also asserts that, in July 2016, he obtained a certification by the prosecutor in

his criminal case, now-New Jersey Superior Court Judge Stephen J. Taylor, confirming that he

communicated a plea offer for a 20-year sentence with a 10-year parole disqualifier to defense

counsel. (Pet’r’s Mem. at 5.) Mr. Barkley has included a copy of this certification, in which

Judge Taylor states that “Barkley verbally rejected this offer and refused to sign the Pre-Trial

Order.” (Ex., DE 91 at ECF pp. 69—71.)

       Mr. Barkley indicates that he filed a motion for a new trial on July 7,2016, which the

state court converted to a petition for post-conviction relief (“PCR”) and subsequently denied.

(Pet’r’s Mem, at 5—6.) The New Jersey Superior Court, Appellate Division, affirmed the denial,

and the Supreme Court of New Jersey subsequently denied a petition for certification. (Id. at 6.)

       As in his fifth Rule 60(b) motion, Mr. Barkiey asserts that the State violated RuleS of the

Rules Governing   §   2254 Cases because it failed to submit the entire state-court record. (Id. at 8—

10.) He contends that he ‘was never made aware of the plea offer until years after the trial,” and

that “the state withheld the evidence of the existence of a plea.” (Id. at 9—10.) Mr. Barkley



                                                   3
             .1
contends that this motion should not be construed as a second or successive habeas petition

because it is not a collateral attack on his conviction. (Sue Id. at 10—11.) Instead, he urges, he

seeks relief from the 2004 habeas denial “based on the fact that the court[’]s judgment was

founded primarily on an erroneous determination of the facts of the state court due to the

intentional omission of the relevant state court record.” (Jet, at 11.)

        Respondents have opposed this motion, relying on their prior filings and asserting that

Mr. Barkley “again presents no basis to disturb any of this Court’s previous orders.” (DE 93.)

                                        IV.     DISCUSSION

        Federal Rule of Civil Procedure 60(b) states as follows:

                On motion and just terms, the court may relieve a party or its legal
                representative from a final judgment, order, or proceeding for the
                following reasons:

                        (I) mistake, inadvertence. surprise, or excusable
                        neglect;
                        (2) newly discovered evidence that, with reasonable
                        diligence, could not have been discovered in time to
                        move for a new trial under Rule 59(b);
                        (3) fraud (whether previously called intrinsic or
                        extrinsic), misrepresentation, or misconduct by an
                        opposing party;
                        (4) the judgment is void;
                        (5) the judgment has been satisfied, released or
                        discharged; it is based on an earlier judgment that
                        has been reversed or vacated; or applying it
                        prospectively is no longer equitable; or
                        (6) any other reason that justifies relief.

FED. R. Civ. p. 60(b). Mr. Barkley expressly seeks relief under the catch-all provision of Rule

60(b)(6). As noted in my opinion denying the fifth Rule 60(b) motion, “where, as here, a district

court is presented with a motion for reconsideration after it has denied a petitioner’s   §   2254

application, the court must first determine if the motion constitutes a second or successive

application under the Antiterrorism and Effective Death Penalty Act.” (DE 85 at 3 (quoting


                                                   4
Jones v. Lagana, No. 12-5823, 2016 WL 4154677, at          *   1—2 (D.N.J. Aug. 3, 2016)).) In Pridgen v.

Shannon. 380 F.3d 721 (3d Cir. 2004), the Third Circuit explained,

                 [ljn those instances in which the factual predicate of a petitioner’s
                 Rule 60(b) motion attacks the manner in which the earlier habeas
                judgment was procured and not the underlying conviction, the Rule
                60(b) motion may be adjudicated on the merits. However, when
                the Rule 60(b) motion seeks to collaterally attack the petitioner’s
                underlying conviction, the motion should be treated as a successive
                habeas petition.

Id. at 727.

        Mr. Barkley’s central argument for relief from judgment, that Judge Hochberg denied his

habeas petition without seeing all relevant trial documents, is substantively unchanged from that

asserted in his fifth Rule 60(b) motion. The only difference now is that Mr. Barkley

subsequently’ obtained more trial documents that he contends support his claims. The additional

evidence, however, does not lend any support to an attack on “the manner in which the earlier

habeas judgment was procured.” Fridgen, 380 F.3d at 727. Rather, this evidence pertains only to

the argument Mr. Barkley first asserted in his fifth Rule 60(b) motion that his trial counsel

provided ineffective assistance by rejecting a plea offer without consulting Mr. Barkley. Thus,

Mr. Barkley’s new arguments and evidence fail to meet the high ‘extraordinary circumstances’

standard required for relief under Rule 60(b)(6). They do not have any bearing on Judge

Hochberg’s denial of Mr. Barkley’s habeas petition, because the relevant claim simply was not

presented at that time. (See ECF No. 1.)

        The only way in which Mr. Barkley’s new evidence may pertain to his case is as support

for a newly asserted claim of ineffective assistance of counsel. A new claim for relief may only




I       Although Mr. Barkley indicates that he obtained these documents after filing his fifth Rule 60(b)
motion, it seems lie had them at least two months before I issued the opinion and order denying that
motion. (See Pet’s Mem. at 3, 5.)

                                                    5
be asserted in a second or successive habeas petition authorized by the appropriate Court of

Appeals. See 28 U.S.C.   §   2244(b). Yet Mr. Barkley expressly disclaims any desire to pursue this

avenue of relief Indeed, he stresses in his supporting memorandum that he “is not seeking to

collateral[ly] attack the underlying conviction.” (Pet.’s Mem. at II.) In any case, this Court is

without jurisdiction to address this new claim. Given Mr. Barkley’s clearly expressed desire no!

to pursue a second or successive habeas petition, I do not find it in the interest ofjustice to

transfer this motion to the Third Circuit as a request to tile such a petition under 28 U.S.C.      §
1631. As he has been previously instructed, Mr. Barkley is free, of course, to independently file a

request with the Third Circuit for authorization to file a second or successive habeas petition.

       The Court declines to issue a Certificate of Appealability because Mr. Barkley has not

made a substantial showing of the denial of a constitutional right. See 28 U.S.C.    §   2253(c).

                                       V.      CONCLUSION

       For the foregoing reasons, Mr. Barkley’s sixth Rule 60(b) motion for relief from

judgment will be denied. An appropriate order will be entered.




DATED: September 13, 2019                                        /kr
                                                               K yIN MCNULIY
                                                               United States District Judge




                                                   6
